Exhibit 10.25

 

LOGO [g748470image000141.jpg]

CONFIDENTIAL                

Severance

In the event of the involuntary termination of your employment by the Company
without Cause or your resignation for Good Reason (each as defined in this
Letter Agreement), subject to the terms and conditions of this Letter Agreement,
you will be eligible to receive (a) a severance payment in an amount equal to __
months of your then-current base salary plus __/12 or        percent, (      %)
of your then-current annual target bonus amount under the Company’s then-current
cash incentive bonus in which you are eligible to participate, payable in equal
installments according to the Company’s standard bi-weekly payroll schedule over
the __ months following the effective termination date of your employment (such
benefit, the “Severance Benefit” and such payment period, the “Severance
Period”) and (b) a “COBRA Subsidy Benefit” (as described below), subject to the
terms and conditions in this Letter Agreement and provided you first execute a
valid separation agreement containing a release of all claims in a form
acceptable to the Company (without revoking it, as applicable). The Severance
Benefit will commence no later than the first regularly scheduled Company
payroll after the Company’s receipt of the fully executed separation agreement
and release and expiration of any applicable revocation period (provided that
you otherwise have fulfilled your obligations under this Letter Agreement, and
subject to the requirements of Section 409A described below).

During the Severance Period, you and anyone entitled to claim under or through
you shall also be eligible to continue your then-current coverage under the
Company’s group medical plan, dental plan, vision plan, subject to the terms and
conditions of such plans as in effect or amended from time to time, provided
that you timely elect such coverage under COBRA. If you timely elect such
continued coverage, during the Severance Period, you will continue participation
in these plans at the then-current “active” employee contribution rate for you
and eligible dependents (where applicable) and the Company will pay the
“employer” share of the coverage premium (the “COBRA Subsidy Benefit”). After
the Severance Period, any continued coverage pursuant to COBRA will be at your
sole expense. Any participation (if any) in any of the Company’s other benefit
plans and policies will be determined in accordance with the terms and
conditions of such plans and policies. However, because you will no longer be an
employee of the Company after your termination date, you will not accrue any
bonus, PTO or other compensation during the Severance Period.

For purposes of the severance arrangements described in this Letter Agreement,
“Good Reason” means the occurrence of any of the following events, without your
consent (which will not be unreasonably withheld): (i) a material diminution in
your Base Salary, unless such reduction applies on a similar basis to other
employees in similarly situated roles within the Company; (ii) a material
diminution in your duties or responsibilities (other than as a result of your
misconduct or your medically certified reasonable accommodations/work
limitations, provided that a change in job title or reporting relationships
without a material diminution in your duties or responsibilities will not
constitute Good Reason; or (iii) relocation of your primary assigned work
location by more than fifty (50) miles from its current location. If you believe
that Good Reason exists, you must provide the Company with written notice
detailing the specific circumstances alleged to constitute Good Reason within
fourteen (14) days of the initial existence of such circumstances, and the
Company will have a period of thirty (30) days following receipt of such notice
to cure such event. If you do not resign for Good Reason within thirty (30) days
after the expiration of the applicable cure period (provided the Company did not
substantially cure the circumstances), then Good Reason no longer will exist and
you will be deemed to have irrevocably waived your right to resign for Good
Reason based on those circumstances.

Innovations In Regenerative Biomaterials

MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com



--------------------------------------------------------------------------------

 

2

 

Notwithstanding anything to the contrary in this Letter Agreement, you will not
be eligible to earn and will not receive any Severance Benefit or COBRA Subsidy
Benefit if your employment is terminated for Cause or the Company, in its sole
discretion, subsequently concludes that facts and circumstances exist or existed
that would have justified a termination for Cause. Additionally, if the Company
determines (in its sole discretion) after any severance benefits have commenced
or otherwise been provided to you under this Letter Agreement, that there are
facts and circumstances that would have justified a termination of your
employment for Cause, you will no longer receive any such benefits and the
Company may require you to repay upon thirty (30) days’ notice the gross amount
of the Severance Benefit and COBRA Subsidy Benefit (or any portion thereof) that
previously were paid to you or on your behalf. If the Company is obligated under
applicable law to provide severance pay, notice pay or other similar benefits or
is obligated by law to provide any advance notice of the separation of your
employment (“Notice Period”), then the Severance Benefit will be reduced by the
amount of any such severance pay, notice pay or other similar benefits, as
applicable, and by the amount of any such severance pay, notice pay or other
similar benefits provided during any Notice Period.

For purposes of the severance arrangement in this this Letter Agreement, “Cause”
means (i) your failure, neglect or refusal, as determined by the Company, to
satisfactorily perform the significant duties of your position; (ii) any
misconduct by you that had, has or could have the effect of injuring or
otherwise adversely impacting the reputation or business of the Company or any
of its affiliates; (iii) your continued or repeated absence from work, unless
such absence is approved or otherwise excused by Company management or is the
result of your illness, disability or incapacity (in which event (ix) below
shall control); (iv) your use of illegal drugs while on or off duty or
drunkenness while on duty; (v) your commission of a felony or other crime of
moral turpitude; (vi) your commission of an act of fraud, deceit, material
misrepresentation or embezzlement against the Company or any of its affiliates;
(vii) withholding of information from the Company regarding or related to the
activity of any employee, contractor, supplier, distributor, or vendor of the
Company (except as permitted by law); (viii) you have engaged in conduct that,
as determined by the Company, violates (or reasonably could be deemed to
violate) Company standards or policies or any regulatory rules, standards or
laws, including, without limitation, information learned about your conduct
through a Company or regulatory body investigation or otherwise, whether or not
such conduct predated the date of this Letter Agreement; or (ix) your
disability, which shall mean your inability to perform the essential functions
of your position, with or without reasonable accommodation by the Company, for
an aggregate of one hundred twenty (120) days (whether or not consecutive)
during any twelve (12)-month period during your employment with the Company.
Notwithstanding anything to the contrary in this Letter Agreement or any
applicable plan documents, you will not be eligible to earn and will not receive
any payments under this Letter Agreement if, prior to the applicable payment
date, the Company determines (in its sole discretion) that facts and
circumstances exist or existed that constitute Cause even if your employment has
not terminated. Additionally, if the Company determines (in its sole discretion)
after the payment(s) of any amount to you under this Letter Agreement that there
are facts and circumstances that would have justified a termination of your
employment for Cause, the Company may require you to repay upon thirty
(30) days’ notice the gross amount of such payment(s) (or any portion thereof)
previously paid to you.

 

Innovations In Regenerative Biomaterials

MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com



--------------------------------------------------------------------------------

 

3

 

Additional Provisions

This Letter Agreement supersedes all contemporaneous and previous agreements,
whether oral or written, between you and MiMedx or any of its affiliates,
related to the arrangements identified in the first paragraph this Letter
Agreement.

The Company’s obligation to provide (or continue to provide) any payments or
other benefits under this Letter Agreement is expressly contingent upon you
remaining in compliance with Company policies and your obligations under your
confidentiality, intellectual property, non-competition, and/or non-solicitation
agreements with the Company. Without limiting any other available remedy to the
Company, the Company reserves the right to require you to repay upon thirty
(30) days’ notice the gross amount of any and all payment(s) or benefit(s) (or
any portion thereof) previously paid to you under this Letter Agreement, if you
violate your obligations under your confidentiality, intellectual property,
non-competition, and/or non-solicitation agreements with the Company.

The offer and execution of this Letter Agreement is confidential. You are
required to maintain all information concerning this Letter Agreement in
confidence at all times, except that you may discuss this Letter Agreement and
its terms with your attorneys, accountants, and immediate family (provided that
you ensure that each such person maintains the confidentiality of this Letter
Agreement) or as permitted under applicable law. Failing to comply with these
confidentiality obligations could result in the disqualification of your
eligibility for the benefits in this Letter Agreement and possibly other
disciplinary action. However, nothing in this Letter Agreement prohibits you
from communicating directly with or responding to any inquiry from, or from
providing testimony before, the United States Securities and Exchange Commission
or any other self-regulatory organization or any other state or federal
regulatory authority, or from reporting possible violations of laws or
regulations to any federal, state, or local governmental agency or entity, or
self-regulatory organization, or from making other disclosures that are
protected under applicable state or federal laws or regulations, and you are not
required to obtain authorization or notify the Company that you are making or
any such reports or disclosures.

Nothing in this Letter Agreement alters your “at will” employment status or
guarantees you employment or other engagement with MiMedx for any period of
time. This means your employment may be terminated by the Company or by you at
any time, with or without advance notice, for any or no reason, with or without
Cause. Additionally, nothing in this Letter Agreement limits the Company’s
ability to take any disciplinary or other employment action it deems
appropriate, up to and including the termination of employment, in the event
that you are determined by the Company to have engaged in any misconduct,
whether or not such conduct constitutes Cause as defined in this Letter
Agreement.

This Letter Agreement will be governed by and construed in accordance with the
substantive laws of the State of Georgia, without regard to the conflict of law
principles, rules or statutes of any jurisdiction. This Letter Agreement may not
be amended orally and may only be amended by a written agreement signed by you
and an authorized representative of the Company.

All payments made under this Letter Agreement will be subject to required and
authorized withholdings and deductions. All payments under this Letter Agreement
are intended to be exempt from, or if applicable, comply with, Section 409A of
the Internal Revenue Code (the “Code”), including under the provisions governing
short-term deferral and separation pay exemptions and provisions related to
certain legal and administrative delays. All references in this Agreement to
your termination of employment and to the Separation Date shall mean a
separation from service within the meaning of Section 409A of the Code. If the
period following termination of your employment during which any installment
payments may commence begins in one taxable year and ends in a second taxable
year, such installments will commence in the second taxable year. Each payment
under this Letter Agreement as a result of your separation from service shall be
considered a separate payment for purposes of Section 409A of the Code.
Notwithstanding anything in this Letter Agreement to the contrary, if at the
time of your termination of employment with the Company, you are a “specified
employee” as defined in Section 409A, and the deferral of the commencement of
any payments or benefits otherwise payable hereunder as a result of such
termination of employment is necessary in order to prevent any accelerated or
additional tax under Section 409A, then the Company will defer the commencement
of the payment of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to you) until the date
that is six (6) months following your termination of employment with the Company
or the earliest date as is permitted under Section 409A.

 

Innovations In Regenerative Biomaterials

MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com